DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-2, 6-21, 23, and 26 are pending. Claims 1-2, 6-16, 20, and 26 are withdrawn as being directed to a non-elected invention.  Claims 17-19, 21, and 23 are presently considered. 

Election/Restrictions
Applicant's election with traverse of Group II (original claims 17-19, 21, and 23) and the species of Compound 23 attached to trastuzumab (see, e.g., Spec. at Compound 23, pages 59-65) in the reply filed on 1/14/2022 is acknowledged.  
It is the Examiner’s understanding that the traversal is alleging that the inventions share a special technical feature under PCT Rule 13.2 (see, e.g., Reply filed 1/14/2022 at 13-14).  The expression "special technical features" is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.  The traversal is not found persuasive because Applicant acknowledges and admits that the only difference is at position R2 and R2’, and does not dispute that the prior art of WO/2011/130598 teaches this feature as identified by the Examiner in the Requirement (see, e.g., Reply file 1/14/2022 at 13 at penultimate ¶). At best, the Applicant identifies an advantage such prior art structures might exhibit under some unclaimed reaction conditions that may cause some form of “cross reaction”, but would such characteristics would be inherent in the prior art i.e., PBD dimers having a C2/C2’ -OH moiety). 
The requirement is still deemed proper and is therefore made FINAL.
	The originally elected species is Compound 23 attached to trastuzumab as disclosed at Example 3 (see, e.g., Spec. at Compound 23, pages 59-65) in the reply filed on 1/14/2022 is acknowledged, and the elected compound is understood to be trastuzumab conjugated to 

    PNG
    media_image1.png
    329
    1333
    media_image1.png
    Greyscale

Accordingly, the claimed invention is a product, and the elected species is trastuzumab-conjugated Compound 23 (see, e.g., instant claim 19, wherein Q is -CH2-).  The originally elected species is reasonably inferred to fully satisfy all structural requirements set forth in instant claims 17-19, 21, and 23.
Following an extensive search and examination, the elected species has been deemed anticipated and/or obvious in view of the prior art as applied below.  Per MPEP § 803.02(III)(A), 
Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability. Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious...
If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.

Claims 1-2, 6-16, 20, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/2022.
Per MPEP § 803.02(III)(A), examination has not been extended to non-elected species at this time.  However, during search and examination of the elected species art pertinent to non-elected species was incidentally discovered.  Although examination has not been extended to non-elected species at this time, the incidentally discovered art has been placed on record below as a courtesy to the Applicant and to facilitate compact prosecution. 
Accordingly, claims 17-19, 21, and 23 have been examined.

Priority
	The Foreign Priority claim to GB1817088.6 filed on 10/19/2018 is acknowledged.

Sequence Listing
The instant disclosure is objected to for not complying with 37 C.F.R. 1.821 as detailed in MPEP §§ 2421–2424.  Specifically, the instant application does not comply with 37 C.F.R. 1.821(b)-(e).  The instant claims and/or disclosure contain references or disclosures of amino acid sequences that should be accompanied by a sequence listing and identified using "SEQ ID NOs” as prescribed (see, MPEP §§ 2421–2424). Specifically, the instant application discloses two sequences at page 24 at lines 30-36 of the Specification filed 4/15/2021.
Appropriate correction is required.

Information Disclosure Statement
The IDS statements filed 4/15/2021 are both acknowledged.
Applicant should note that some documents disclosed on the IDS form submitted on 4/15/2021 were not considered since they did not conform to 37 CFR 1.98(b). 37 CFR 1.98(b) requires that each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. See MPEP 609.04(a).  Here, the earliest priority claim is in 2018, and therefore anything published in 2017 or later must be accompanied by both month and year of publication.
References that were not considered have been indicated by strike-though on the attached IDS forms.  Although not considered, these documents have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Applicant is advised that the MPEP states the following with respect to large information disclosure statements:
Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation 
(see MPEP § 609.04(a)(III)).
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).
(see MPEP § 2004 at item 13).
These statements are in accord with Molins PLC v. Textron, Inc. (33 USPQ 2d 1823 (1995); 48 F.3d 1172 (Fed. Cir. 1995)), which stated that “'burying' a particularly material reference in a prior art statement containing a multiplicity of other references can be probative of bad faith” (Id. at 1831; see also Id. at ), wherein the case presented a situation where the disclosure was in excess of 700 pages and contained more than 50 references.  Here, the instant IDS cites in excess of 50,000 pages and contains over 500 references.  The large IDS was reviewed to the fullest extent possible in the limited time available; however, upon review of multiple cited references, Examiner did not find that such references were pertinent to the claimed invention (e.g., PBD dimers having a -OH at the C2 position, etc.), and found that multiple references appeared unrelated to the claimed invention.
	In view of the 50+ page IDS, the Examiner has elected to identify pertinent references in a PTO-892 to more clearly identify pertinent prior art on the instant Application, regardless of whether or not the reference was cited in the IDS of record.

Claim Interpretation and Examiner Notes
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Claim 17 is representative of the pending claim scope.  Claim 19, wherein Q is “-CH2-” and L is trastuzumab is understood to be the originally elected species, which satisfies all structural limitations of instant claims 17-19, 21, and 23.  The pending claim scope is discussed below.
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
The originally elected species is understood to be trastuzumab-conjugated Compound 23 (see, e.g., instant claim 19, wherein Q is -CH2-), which is understood to comprise the structure of L-(DL), wherein “L” is Trastuzumab (e.g., CAS No. 180288-69-1), and wherein DL comprises the structure shown at instant claim 19, namely:

    PNG
    media_image2.png
    222
    693
    media_image2.png
    Greyscale

This structure satisfies the structural requirements of instant claims 17-19, 21, and 23 as follows:  R21 and R11b are each -OH; R6’ and R6 are hydrogen; R7 and R7’ are -OMe; R9’ and R9 are hydrogen; Y and Y’ are Oxygen; R” is -CH2-Q-CH2; Q is -CH2-; RLL is (iiia) as shown at claim 17; GLL at claim 17 is GLL1-1 at claim 18; p is 1; and each of X and the Q of iiia are the structures shown at claim 19 in the corresponding positions.  The originally elected species is understood to correspond to CAS No. 1201630-41-2 and the unconjugated form (without trastuzmab) corresponds to CAS No. 2416048-49-0.
	PBD dimers are understood to have the general structure shown at Figure 1 of Antonow1 on 2816, reproduced in part below:

    PNG
    media_image3.png
    153
    716
    media_image3.png
    Greyscale

One of ordinary skill in the PBD arts would reasonably understand biologically equivalent forms of PBDs (see, e.g., Antonow at 2817 at Fig. 2), the mechanism of action of PBDs (see, e.g., Antonow at 2817-2818 at §§ 1.4, Fig. 4, Fig. 5), and general utility of PBDs (see, e.g., Antonow nd full ¶).  Furthermore, one of ordinary skill in the art would appreciate that PBDs can occur naturally, including Chicamycin (CAS NO. 119791-48-9) and Abbeymycin (CAS NO. 108073-64-9), which each have an -OH moiety at the corresponding C2 position (see, e.g., Antonow at Fig. 3 on 2817).
	Additional claim interpretations are provided below.

Claim Objections
Claim 17 presently incorporates definitions from claim 1, but is not a dependent claim.  Claim 17 should be amended to fully include the incorporated definitions to avoid confusion regarding the pending claim scope and to enhance claim clarity. 
Claim 19 introduces a second variable portion identified as “Q”.  Although the scope of claim 19 is not ambiguous at this time, the usage of “Q” twice (see independent claim 17 at IIIa’) within the claim scope may cause confusion regarding the pending claim scope.  Confusing language should be removed to enhance claim clarity. 
Appropriate correction is required.

Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-18, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 17 recites and refers to the structure "(iiia)" but only shows an unclaimed “iiia’”.  There is insufficient antecedent basis for this limitation in the claim. For purposes of applying prior art, the structure at dependent claim 19 wherein Q is “-CH2-” is presumed to satisfy the limitations of claim 17.
Claim 17 recites and refers to the limitation “(iiib)” but only shows an unclaimed “iiib’”. There is insufficient antecedent basis for this limitation in the claim. For purposes of applying prior art, the structure at dependent claim 19 wherein Q is “-CH2-” is presumed to satisfy the limitations of claim 17.
Claims 18, 21, and 23 depend from an indefinite base claim and fail to clarify the ambiguous language at claim 17.  Accordingly, these claims are also rejected as indefinite.
Claims 17-18, 21, and 23 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 17-19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0028917 A1 (Jan. 31, 2013).
Claim Interpretation:  The applicable claim interpretation has been set forth in a separate section above, which is incorporated herein. Additional claim interpretations are set forth below.
US’917 teaches and discloses antibody-drug conjugate compounds comprising an antibody conjugated to a PBD or PBD dimer (see, e.g., US’917 at ¶[0735], ¶[1232], Figure 1b, claims 46-54, 65 and 72).  Specifically, US’917 teaches conjugates having the formula: Ab-(L-D)p (see, e.g., US’917 at claim 46), wherein “Ab” is an antibody such as trastuzumab (see, e.g., US’917 at claims 49-50), wherein “p” is 1-4 (see, e.g., US’917 at claims 52-53), and wherein the compound may have the structure exemplified at Figure 1b and claim 54 (see, e.g., US’917 at ¶[0735], ¶[1232], Figure 1b, claims 46-54, 65 and 72).  Regarding instant claims 17-19, 21, and 23, US’917 teaches and reduces to practice ADC 115, which is identified as “trastuzumab-MP-PEG8-Val-Ala-PBA(imp)PBD”, wherein the Drug-linker is compound 58, (see, e.g., US’917 at Table 1 at ¶[1227], wherein “58” is shown at Fig. 1b per ¶[1232]; ADC 115 is understood to be an antibody-conjugate drug corresponding to SJG-136 - see id. at ¶[0005]).  Accordingly, the compound of ADC 115 is understood to have the following structure:

    PNG
    media_image4.png
    252
    679
    media_image4.png
    Greyscale

(see, e.g., US’917 at ¶[0735], ¶[1232], Table 1, Figure 1b, claims 46-54, 65 and 72). 
Therefore, the compound of ADC 115 satisfies the structural requirements of the instant claims as follows: instant R21 and R11b are each -OH; instant R6’ and R6 are hydrogen; instant R7 and R7’ are -OMe; instant R9’ and R9 are hydrogen; instant Y and Y’ are Oxygen; R” is -CH2-Q-CH2; Q is -C3H6-; GLL at claim 17 is GLL1-1 at claim 18; p is 1; R20 is 

    PNG
    media_image5.png
    108
    519
    media_image5.png
    Greyscale
;
and RLL is (iiia) as shown at instant claim 17 having the structure

    PNG
    media_image6.png
    135
    761
    media_image6.png
    Greyscale

wherein “Ab” is trastuzumab, “n” is 8 (i.e., PEG8), p is 1-4 (see, e.g., US’917 at ¶¶[0735], [1227], [1232], Table 1, Figure 1b, claims 46-56, wherein claim 56 identifies that n is 4 or 8).  Regarding instant claim 23 and the general utility of antibody-drug conjugates, US’917 explicitly see, e.g., US’917 at claims 57-61, ¶¶[0009]-[0012]).
Accordingly, the prior art teaches and discloses a compound comprising the genus recited at instant claim 19 wherein Q is “C3H6”, except for the single position corresponding to C2 and C2’ (compare instant claim 19 and 19(b) with US’917 at Fig. 1b and final compound recited at claim 54).  
	The prior art differs from the claimed invention as follows: The prior art compound of ADC 115 (i.e., “trastuzumab-MP-PEG8-Val-Ala-PBA(imp)PBD”), differs from the claimed invention in a single respect: ADC 115 comprises a C2 and C2’ moiety of “=CH2” rather than “-OH”.  ADC 115 differs from the elected species in the same respect, and additionally comprises a Q of C3H6 rather than -CH2-. 
	Regarding Q, ADC 115 comprises a “Q” of C3H6, but informs artisans that the disclosed inventions may be dimers connected via a C3-12 alkylene chain (see, e.g., US’917 at claims 1, 35, 36, 62, and 64).  Accordingly, and artisan would readily appreciate that the disclosed compounds, such as ADC 115, could be predictably varied by changing the total length of the chain from C5H10 to any total length ranging from C3H6 (corresponding to a Q of CH2) to C12H24 as described and claimed by US’917.
	Regarding the C2 and C2’ positions, US’917 explicitly teaches, claims, and informs artisans that the C2 and C2’ positions (referred to in US’917 as R2 and R2”) may be either -OH or =CH2 (see, e.g., US’917 at claims 1, 35, 36, 62, and 64).  Such a change would predictably continue to yield Antibody-drug conjugates utilizable in pharmaceutical compositions and predictably used as medicaments in the treatment of cancer (see, e.g., US’917 at claims 57-61, ¶¶[0009]-[0012]).
In sum, the prior art teaches and discloses a nearly identical compound (differing from the claimed invention at C2/C2’ which are =CH2 rather than -OH; differing from the elected species in the same way and additionally at the Q (or R”) position), which is used in the same applications presently described, namely in the treatment of cancer and tumors.  Furthermore, these differences are explicitly taught by the prior art and presumed to have the same functionality taught and disclosed by the prior art.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons: First, per MPEP § 2144.09(I), “[a] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.”  Here, the structure of ADC 115 (i.e., “trastuzumab-MP-PEG8-Val-Ala-PBA(imp)PBD”) is identical at all positions to the claimed invention except at the C2/C2’ positions, and therefore the compound is extremely similar, and has the same utility, namely usage as a therapeutic in the treatment of cancer.  Accordingly, the claimed invention is prima facie obvious (see, e.g., MPEP § 2144.09(I)).  Second, per MPEP § 2143(I)(A), the invention is the combination of prior art elements (i.e., PBD monomers, dimers, linkers, etc.) according to known methods to predictably arrive at an antibody-drug conjugate having the same utility identified in the prior art, namely the treatment of cancer; furthermore, each element merely performs the same function in combination as it does separately (see, e.g., MPEP § 2143(I)(A)).  Third, per MPEP § 2143(I)(B), the claimed invention is the simple substitution of “-OH” in place of “=CH2” in the prior art structure of ADC 115 (i.e., “trastuzumab-MP-PEG8-Val-Ala-PBA(imp)PBD”), exactly as taught and claimed by US’917, wherein such simple substitution would yield predictable see, e.g., MPEP § 2143(I)(B)).  
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to make and use antibody conjugated PBD dimers as explicitly taught, disclosed, and suggested by the prior art.
Addition, to date, no unexpected results commensurate in scope with the requirements of MPEP § 716.02 have been placed on record.  The closest prior art of record is ADC 115 (i.e., “trastuzumab-MP-PEG8-Val-Ala-PBA(imp)PBD”).
Accordingly, claims 17-19, 21, and 23 are rejected.


Claims 17-19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0028917 A1 (Jan. 31, 2013) as applied to claims 17-19, 21, and 23 above, and further in view of Konishi et al. (Chicamycin, A New Antitumor Antibiotic II. Structure Determination of Chicamycins A and B, The Journal of Antibiotics, page 200-206 (Mar. 1984); hereafter “Konishi”) and US 2017/0362330 A1 (Dec. 21, 2017).
Claim Interpretation:  The applicable claim interpretation has been set forth in a separate section above, which is incorporated herein. Additional claim interpretations are set forth below.  The instant rejection has been set forth herein to establish additional rationales for establishing obviousness.
The teachings of US’917 as applied to instant claims 17-19, 21, and 23 have been set forth above and those teachings are incorporated into the instant rejection.  In sum, US’917 i.e., “trastuzumab-MP-PEG8-Val-Ala-PBA(imp)PBD”), which differs from the originally elected species at least because ADC 115 comprises a C2 and C2’ moiety of “=CH2” rather than “-OH”.  
The prior art differs from the claimed invention as follows: The prior art compound of ADC 115 (i.e., “trastuzumab-MP-PEG8-Val-Ala-PBA(imp)PBD”, i.e., an antibody-conjugated SJG-136 derivative), differs from the claimed invention at least because ADC 115 comprises a C2 and C2’ moiety of “=CH2” rather than “-OH”. Therefore, a pertinent question is simply whether there exists additional guidance in the prior art would reasonably direct an artisan to utilize “-OH” at the C2 and C2’ position of the PBD antibody-drug conjugates disclosed by US’917.
Konishi teaches and discloses two PBD monomers identified as Chicamycin A and Chicamycin B, which are positively identified as antitumor antibiotics (see, e.g., Konishi at title, abs, 200 at 1st to 2nd ¶¶, 200 at Fig. 1, 204 at Discussion).  Chicamycin A and B have the following structures:

    PNG
    media_image7.png
    270
    790
    media_image7.png
    Greyscale

Accordingly, Konishi directs artisans to antitumor PBDs having a C2/C2’ of -OH, and informs artisans that such structures correspond to naturally occurring antitumor antibiotics.  US’330 see US’330 at abs) and is cited herein to establish that PBD dimers comprising a chicamycin dimer for use in antibody-drug conjugates had previously been disclosed in the prior art for use in immunoconjugates (see, e.g., US’330 at abs, ¶¶[0235-[0236], [0240]-[0241], [0549] disclosing “[c]hicamycin (and dimers thereof)”, claim 1, 24, 28, 30, 36, and 41 claiming immunoconjugates wherein the drug is selected from a group including “[c]hicamycin (and dimers thereof)”).  Accordingly, in view of US’330 and Konishi, an artisan would readily appreciate that “[c]hicamycin (and dimers thereof)” were known in the prior art, and could be predictably and expectedly utilized in immunoconjguates with a reasonable expectation of success.  Furthermore, in view of the primary reference, an artisan would readily appreciate how to make and utilize an antibody-drug conjugate comprising a chicamycin dimer as suggested by US’330.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason: Per MPEP § 2143(I)(B), the claimed invention is the simple substitution of a chicamycin dimer as suggested by Konishi and US’330 in place of the SJG-136 portion of ADC 115 (i.e., “trastuzumab-MP-PEG8-Val-Ala-PBA(imp)PBD”) as taught by the primary reference (e.g., the equivalent of simply substituting “-OH” in place of “=CH2” at the C2/C2’ positions in ADC115), which would predictably and expectedly yield a chicamycin dimer-substituted derivative of “trastuzumab-MP-PEG8-Val-Ala-PBA(imp)PBD”, which would be predicted and expected to have the same utility as an antitumor/anticancer agent (see, e.g., MPEP § 2143(I)(B)).
see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to make and use antibody conjugated PBD dimers in antibody-drug conjugates, including chicamycin dimers, as explicitly taught, disclosed, and suggested by the prior art.  Furthermore, it is well-within the ordinary skill in the art to make and synthesize such compounds.
Additionally, to date, no unexpected results commensurate in scope with the requirements of MPEP § 716.02 have been placed on record.  The closest prior art of record is ADC 115 (i.e., “trastuzumab-MP-PEG8-Val-Ala-PBA(imp)PBD”).
Accordingly, claims 17-19, 21, and 23 are rejected.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see, e.g., Antonow et al., Synthesis of DNA-Interactive Pyrrolo[2,1-c][1,4] benzodiazepines (PBDs), Chem. Rev., vol. 111:2815-2864 (2011); hereafter “Antonow”; at 2815 at §§ 1.1)